Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 11/06/2020. 
Claims 1-30 are pending and presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 16-17, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ofek et. al. (USP 7,426,206 B1) in view of Niwano (US 2007/0081498 A1).

Regarding claims 1, 16, Ofek discloses a method of wireless communications at a receiving node device or a receiving node device, comprising: 
A memory (see fig. 7, 35b); and 

receiving, from the transmitting node device, the traffic data pertaining to the traffic class (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses receiving the data packets into a particular queue associated with time, note that fig. 6A, 9, 10 discloses further that the received packets include priority bits, i.e. the received traffic is associated or pertains to a traffic class); 
determining that the received traffic data was transmitted or is received outside the time interval (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses that the receive buffer time period is different than the transmit buffer time period, in other words, the packets are buffered if received outside the scheduled transmission window); 
buffering the received traffic data in response to the traffic data being transmitted or received outside the time interval (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses buffering of packets if received outside time window for transmission); and 
forwarding the traffic data in response to a next occurrence of the time interval (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses when the scheduled time window arrives for particular queue the accumulated packets are transmitted).
Ofek fails to disclose but Niwano discloses receiving, from a transmitting node device, timing information corresponding to a traffic class identifier, wherein the timing information is associated with a time interval for communicating traffic data of a traffic class corresponding to the traffic class identifier (see par. 0009, discloses a transmission/reception schedule being shared between transmitter and receiver, the portion specifically discloses associating priority to a packet to a longer or shorter traffic channel). 

The motivation for doing so would be to allow efficient allocation of resources by distribution of schedules. 

Regarding claims 17, 30, Olek discloses a method of wireless communications at a transmitting node device, comprising: 
receiving the traffic data pertaining to the traffic class (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses receiving the data packets into a particular queue associated with time, note that fig. 6A, 9, 10 discloses further that the received packets include priority bits, i.e. the received traffic is associated or pertains to a traffic class); 
determining that the traffic data is received outside the time interval (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses that the receive buffer time period is different than the transmit buffer time period, in other words, the packets are buffered if received outside the scheduled transmission window); and 
transmitting, to the receiving node device, the traffic data outside of the time interval in response to determining that the traffic data is received outside the time interval based on the transmitting of the timing information corresponding to the traffic class identifier (see fig. 36, col. 33, lines 65-col. 34, line 67, discloses when the scheduled time window arrives for particular queue the accumulated packets are transmitted).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to sharing timing information associating time interval with corresponding priority and queue, such that the routed packets can be communicated based on the priority. 
The motivation for doing so would be to allow efficient allocation of resources by distribution of schedules. 

Claims 2-9, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ofek in view of Niwano as applied to claim 1 above, and further in view of Pannell (US 2015/0365338 A1).

Regarding claim 2, Ofek fails to disclose but Pannell further discloses the method wherein receiving the timing information comprises receiving identification of the time interval referenced to a synchronized clock prior to receiving the traffic data (see par. 0036-0037, 0052, 0056, for example receiving timing information in MIB); 
wherein determining that the traffic data was transmitted or is received outside the time interval is based on a value of the synchronized clock not matching a value of the time interval 
determining the next occurrence of the time interval based on the value of the synchronized clock matching the value of the time interval (see par. 0052-0058, describes allowance of transmission by the blocking shaper based on time interval).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving identification of the time interval referenced to a synchronized clock prior to receiving the traffic data, such that the data transmission and reception can properly be performed. 
The motivation for doing so would be to prevent error in transmission of data by keeping the clocks synchronized. 

Regarding claims 3, 20, Ofek fails to disclose but Pannell further discloses the method wherein receiving the timing information comprises receiving a time indicator included with the traffic data, wherein the time indicator identifies the next occurrence of the time interval (see par. 0049, 0052-0056, see for example receiving with the descriptor or alternatively deriving from the packet header); 
wherein determining that the traffic data was transmitted or is received outside the time interval is based on a value of the time indicator relative to a value of a synchronized clock that is synchronized to the time interval (see par. 0039, 0049, 0052-0058, also fig. 1, describes how the synchronization of clocks carry out transmission); and further comprising: determining the next occurrence of the time interval based on the value of the synchronized clock and the value 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include identifying the next occurrence of the time interval using an indicator and determining if the data was received outside the time interval and next interval as described by Pannel. 
The motivation for doing so would be to allow determining various time periods based on synchronized clock to avoid error in performing communication. 

Regarding claims 4, 21, Ofek fails to disclose but Pannell further discloses the method wherein the value of the time indicator is a relative time value or a specific time value (see par. 0039, 0052-0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the value of the time indicator is relative or specific time value as described by Pannell. 
The motivation for doing so would be to allow indicating the transmission time to prevent communication errors. 

Regarding claim 5, Ofek fails to disclose but Pannell further discloses the method wherein receiving the timing information further comprises receiving time-aware schedule information separate from and prior to receiving the time indicator and the traffic data, wherein the time-aware schedule information identifies at least the traffic class identifier of data subject to the time interval (see par. 0044, discloses distribution of schedules in MIB).

The motivation for doing so would be to allow indicating the transmission time to prevent communication errors. 

Regarding claims 6, 23, Ofek fails to disclose but Pannell further discloses the method further comprising: receiving additional traffic data pertaining to the traffic class (see par. 0052-0058, discloses receiving high priority data such as class A); determining that the additional traffic data was transmitted or is received inside a respective occurrence of the time interval (see par. 0052-0058, discloses the data within transmission window); and forwarding the additional traffic data (par. 0052-0058, transmitting the high priority data within the window).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving additional data pertaining to the traffic class and determining that the data was received inside the time interval as described by Pannell. 
The motivation for doing so would be to allow prioritizing the packet belonging to the transmission class, thereby improving the performance or reducing the latency of the pre-empted packet. 

Regarding claim 7, Ofek fails to disclose but Pannell further discloses the method wherein receiving the additional traffic data further comprises receiving the additional traffic data with an indicator (see par. 0052-0058), and wherein determining that the additional traffic 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving additional data pertaining to the traffic class and determining that the data was received inside the time interval as described by Pannell. 
The motivation for doing so would be to allow prioritizing the packet belonging to the transmission class, thereby improving the performance or reducing the latency of the pre-empted packet. 

Regarding claim 8, Ofek fails to disclose but Pannell further discloses the method wherein receiving the traffic data comprises receiving the traffic data at a first protocol layer (see par. 0047, discloses reception of wireless data, as such transmission is performed at layer 1 or physical), and wherein forwarding the traffic data comprises forwarding the traffic data to a second protocol layer, wherein the second protocol layer is relatively higher in a protocol stack as compared to the first protocol layer (see par. 0050, discloses the egress module to include MAC controller, which is higher than physical layer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving traffic data at a first protocol layer and forwarding the traffic data at a second protocol layer as described by Pannel. 
The motivation for doing so would be to allow communicating messages across two layers seamlessly. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a synchronization procedure as described by Pannell. 
The motivation for doing so would be to allow indicating the transmission time to prevent communication errors. 

Regarding claim 18, Olek fails to disclose but Pannell discloses the method further comprising: receiving a time-aware schedule configuration, wherein transmitting the timing information is based on the time-aware schedule configuration (see par. 0044, discloses distribution of schedules in MIB, wherein the timing window is based on distributed MIB).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving a time-aware schedule configuration, wherein transmitting the timing information is based on the time-aware schedule configuration as described by Pannell. 
The motivation for doing so would be to allow configuring the devices with schedule information. This would allow efficient usage of the resources. 

Regarding claim 19, Olek fails to disclose but Pannell discloses the method wherein transmitting the timing information comprises transmitting identification of the time interval prior to transmitting the traffic data (see par. 0044, discloses distribution of schedules in MIB). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting identification of the time interval referenced to a synchronized clock as described by Pannell. 
The motivation for doing so would be to allow preventing errors if the clocks were not synchronized. 

Regarding claim 22, Olek fails to disclose but Pannell discloses the method wherein transmitting the timing information further comprises transmitting time-aware schedule information separate from and prior to transmitting the time indicator and the traffic data, wherein the time-aware schedule information identifies at least the traffic class identifier of data subject to the time interval (see par. 0044, discloses distribution of schedules in MIB).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving a time-aware schedule configuration as described by Pannell. 
The motivation for doing so would be to allow configuring the devices with schedule information. This would allow efficient usage of the resources. 

Regarding claim 24, Olek fails to disclose but Pannell discloses the method wherein transmitting the additional traffic data further comprises transmitting the additional traffic data with an indicator identifying that the additional traffic data was transmitted inside the respective time interval (see par. 0052-0058).

The motivation for doing so would be to identify the additional data such that data can properly be decoded. 

Regarding claim 25, Olek fails to disclose but Pannell discloses the method further comprising performing a synchronization procedure to synchronize an internal clock with a clock of the receiving node device (par. 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a synchronization procedure as described by Pannell. 
The motivation for doing so would be to allow preventing the error in transmission due to clock being unsynchronized. 

Claims 10, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Olek in view of Niwano as applied to claim 9 above, and further in view of Philips et al. (USP 9,173,180 B2).

Regarding claims 10, 26, Olek does not explicitly disclose but Philips discloses the method, wherein performing the synchronization procedure comprises: establishing a cellular link having a synchronized frame structure (see abstract); and locking the internal clock with the synchronized frame structure to define a synchronized clock (see abstract).

The motivation for doing so would be to allow providing synchronized clocks. 

Claims 11-15, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Olek in view of Niwano as applied to claim 1, 17 above, and further in view of Doshi et al. (EP 0535860 A2, cited in IDS).

Regarding claims 11-12, 27, Olek fail to disclose but Doshi discloses the method further comprising transmitting buffering capability information to the transmitting node device as recited in claim 11 (see fig. 4, discloses a response cell indicating the buffering capability information) and wherein transmitting the buffering capability information is in response to receiving a buffering capability request as recited in claim 12, 27 (see fig. 4 and abstract, discloses buffering capability information in response to a request) or transmitting a buffering capability request to the receiving node device (see fig. 4, discloses a response cell indicating the buffering capability information); and receiving buffering capability information from the receiving node device as recited with respect to claim 27 (see fig. 4, discloses a response cell indicating the buffering capability information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining buffering capability by sending a request as described by Doshi. 


Regarding claim 13, Olek fails to disclose but Doshi discloses the method further comprising: receiving a receiver-side buffering request (see abstract); and transmitting an acknowledgement or a rejection of the receiver-side buffering request (see abstract), wherein receiving the traffic data pertaining to the traffic class outside the time interval is in response to transmitting the acknowledgement (see abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting data based on determined buffer capability as described by Doshi. 
The motivation for doing so would be to allow determining if sufficient capacity is available. 

Regarding claim 14, Olek fails to disclose but Doshi discloses the method further comprising: receiving a receiver-side buffering request including a requested buffer size (see abstract and fig. 3-13); and allocating a buffer having the requested buffer size (see abstract and fig. 3-13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a request including a requested buffer size and allocation of requested buffer size as described by Doshi.
The motivation for doing so would be to allow reservation of the needed buffer capacity or bandwidth.  

Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting data based on determined buffer capability as described by Doshi. 
The motivation for doing so would be to allow determining if sufficient capacity is available. 

Regarding claims 15, 29, Olek fails to disclose the method further comprising allocating a traffic data buffer in a memory in response to receiving the timing information corresponding to the traffic class identifier.
However, Doshi discloses a method further comprising allocating a traffic data buffer in a memory in response to receiving a request for reservation request (see abstract). Pannell further discloses buffering of data when the data is blocked by the scheduler or shaper when the corresponding data is either not allowed for transmission based on timing information corresponding to the traffic class identifier (see par. 0052-0058). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include allocating a traffic data buffer in a memory in response to receiving the timing information corresponding to the traffic class identifier as suggested by Doshi. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/            Primary Examiner, Art Unit 2466